Citation Nr: 1119901	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  02-10 285	)	DATE
	)


Received from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to an increased evaluation for plantar warts, rated 50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to November 1979.  He also apparently had many years of additional service in the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Chicago, Illinois, and Nashville, Tennessee, Regional Office (RO).  

The June 1995 rating action denied an increased rating for plantar warts, rated 10 percent disabling.  A December 1998 rating action granted a 30 percent disability evaluation and a November 2000 rating action granted a 50 percent disability evaluation, effective September 29, 1997.  

In an August 2003 decision, the Board denied the Veteran's increased rating claim.  Subsequently, the Veteran filed a timely appeal of this Board decision, and in an April 2006 order, pursuant to a Joint Motion for Remand, the Court of Appeals for Veterans' Claims (Court) vacated the adjudication of the Veteran's increased rating claim and remanded the matter for compliance with the terms of the Joint Motion for Remand.  In compliance with the Court order and, in light of additional evidence of record, the Board remanded the claim for further development, in July 2007.  

The Board has remanded the present matter in April 2003 and September 2010.  


FINDINGS OF FACT

On December 27, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for an increased disability evaluation for plantar warts, rated 50 percent disabling was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the claim for an increased evaluation for plantar warts, rated 50 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In December 2010 correspondence, the Veteran notified the Board that he wished to withdraw his claim seeking entitlement to an increased disability evaluation for plantar warts, rated 50 percent disabling.  Hence, the Board finds that the Veteran's clearly expressed wishes control this situation and there remain no allegations of error of fact or law for appellate consideration of this issue.  Thus, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal of the claim for an increased disability evaluation for plant warts, rated 50 percent disabling, is dismissed.

		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


